DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated July 28, 2021 in which claims 1, 8, and 14 have been amended and claims 21-23 have been added.  Therefore, claims 1, 2, 4, 8, 9, 11, 14, 15, 17, and 20-23 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 8, 9, 11, 14, 15, 17, and 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a memory having instructions stored thereon, and a processor configured to read the instructions to:
receive at least one computer-readable transaction record generated in response to a purchase of goods;
extract transaction data from the at least one transaction record and store the transaction data in a transaction database;
extract at least one customer identity from the at least one transaction record and store the at least one customer identity in a customer identity database, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity;
identify a plurality of related customer identities that are stored in the customer database;

apply the one or more linkage rules to each of the identified plurality of related customer identities, comprising:
generating edge data identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair, 
wherein the edge data identifies a period of validity for each pair; 
generating, for each of the plurality of customer identities, node data identifying a customer identity type based on corresponding transaction data, 
wherein each customer identity type is associated with attributes that differ from attributes of other customer identity types;
generating a graph based on the edge data for the related pairs of customer identities and the node data for the plurality of customer identities; and 
applying the one or more linkage rules to each customer identity in the graph and discarding each customer identity that does not meet the one or more linkage rules to obtain matching information; and 
transmit the matching information to an online ordering system.
THE LIMITATIONS OF:
receiving at least one transaction record generated in response to a purchase of goods;
extracting transaction data from the at least one transaction record and store the transaction data;

identifying a plurality of related customer identities that are stored;
retrieving one or more linkage rules based on a use case, wherein the one or more linkage rules link customer identities;
applying the one or more linkage rules to each of the identified plurality of related customer identities, comprising:
generating data identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair, 
wherein the data identifies a period of validity for each pair; 
generating, for each of the plurality of customer identities, data identifying a customer identity type based on corresponding transaction data, 
wherein each customer identity type is associated with attributes that differ from attributes of other customer identity types;
generating a graph based on the data for the related pairs of customer identities and the data for the plurality of customer identities; and 
applying the one or more linkage rules to each customer identity in the graph and discarding each customer identity that does not meet the one or more linkage rules to obtain matching information; and 
transmitting the matching information; together describe the abstract idea of observing, evaluating, and generating an opinion and correspond to a Mental Process (observation, evaluation, judgment, and opinion).  Nothing in the claim elements 
The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “processor” and “database” nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “database” language; the acts of “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” in the context of this claim encompass collecting, analyzing, and transmitting data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the facilitation of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of using a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps.  The “processor” and “database”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements in the claim do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).

Dependent claims 2, 4, 9, 11, 15, 17, and 20-23 further define the abstract idea that is present in their respective independent claims, 1, 8, and 14, thus, they correspond to a Mental Process and also a Method of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2, 4, 9, 11, 15, 17, and 20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1, 2, 4, 8, 9, 11, 14, 15, 17, and 20-23 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1, 8, 14, and 21-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; Daniel, U.S. Patent Publication Application 2016/0283936.
As per claim 1, 
Anglum explicitly teaches:  
	a memory having instructions stored thereon, and a processor configured to read the instructions to:  receive at least one computer-readable transaction record generated in response to a purchase of goods; (Anglum at Fig. 1 and paras. 21-23 and 29-31)
extract transaction data from the at least one transaction record and store the transaction data in a transaction database; (Anglum 20070219852 at Fig. 1 and paras. 22-25)
extract at least one customer identity from the at least one transaction record and store the at least one customer identity in a customer identity database, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity; (Anglum at Fig. 2 and paras. 25-32)
identify a plurality of related customer identities that are stored in the customer database; (Anglum at Fig. 2 and paras. 29-34)


	retrieve one or more linkage rules based on a use case of the system, wherein the one or more linkage rules link customer identities; (Routson 20070192122 at paras. 50-56)
apply the one or more linkage rules to each of the identified plurality of related customer identities, comprising: (Routson 20070192122 at paras. 50-56)
wherein each customer identity type is associated with attributes that differ from attributes of other customer identity types; (Routson at paras. 102-104) ("The rules 810 based on reliability, recency, and corroboration of data sources and data types pertain to assessments and rankings to determine which type of matches are more likely to result in a reliable matching. For example, a match ranking may indicate that minor variations on names are highly likely to be good matches for each other. An example of a minor variation in a name is a case where one name (such as one found in the CLIC database 112) has a middle initial, whereas another name (such as one found in the centralized repository for external data 108) is identical to the name in the CLIC database 112 except for the lack of the middle initial. In another example, a match ranking may indicate that a match based on an SSN match, where two numbers are transposed between two different SSN's, has a lower likelihood of being a correct match.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum and Routson to provide a system to ensure that all customer accounts are 

Anglum and Routson do not explicitly teach, however, Keronen does explicitly teach:  
wherein the edge data identifies a period of validity for each pair; (Keronen at paras. 70-72) (" Token scan processing on the client side is performed by a Resolution Application. The Resolution Application also has access to the user interface to inform the consumer of any problems encountered in resolving the token. As an example, the connection to a resolution server may be unavailable, the token may have expired ")
applying the one or more linkage rules to each customer identity in the graph and discarding each customer identity that does not meet the one or more linkage rules to obtain matching information; and (Keronen 20140052809 at paras. 75-82)
transmit the matching information to an online ordering system. (Keronen at paras. 54-56) ("Once the consumer has selected a service, the service is executed by an Application Manager component of the platform, see, for example, FIGS. 9 and 10. Alternatively, in certain embodiments, another application that is a container for the selected application may perform the duties of an Application Manager.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, and Keronen to provide a method to associate customer identities with a barcode, RFID, bCODE or other physical or electronic token (linkage code). (Keronen at Abstract and paras. 10-18)


generating edge data identifying pairs of the plurality of customer identities based on a connection type between the customer identities of each pair; (Daniel 20160283936 at Fig. 8 and paras. 53-55 and 71-73) ("Furthermore, as mentioned above, and as illustrated in FIG. 1, the communication manager 118 also includes a data storage 126. As shown, the data storage 126 includes user data 128, merchant data 130, token data 132, communication data 134, node data 136, and edge data 138. In one or more embodiments, the user data 128 is representative of user information, such as described herein. Similarly, in one or more embodiments, the merchant data 130 is representative of merchant information, such as described herein. In one or more embodiments, the communication data 134 is representative of communication information, such as described herein. Further, in one or more embodiments, the token data 132 is representative of token information, such as described herein. Additionally, in one or more embodiments, the node data 134 and the edge data 136 is representative of node and edge information, respectively, such as described herein.")
generating, for each of the plurality of customer identities, node data identifying a customer identity type based on corresponding transaction data; (Daniel 20160283936 at Fig. 8 and paras. 53-55, 71-73, and 80-83)
generating a graph based on the edge data for the related pairs of customer identities and the node data for the plurality of customer identities; and (Daniel 20160283936 at Fig. 8 and paras. 53-55 and 71-73)

As per claim 21, Anglum does not explicitly teach, however, Routson does explicitly teach:  wherein the attributes of the customer identity types differ in form, the period of validity, reliability, and security.    (Routson at paras. 102-104) ("The rules 810 based on reliability, recency, and corroboration of data sources and data types pertain to assessments and rankings to determine which type of matches are more likely to result in a reliable matching. For example, a match ranking may indicate that minor variations on names are highly likely to be good matches for each other. An example of a minor variation in a name is a case where one name (such as one found in the CLIC database 112) has a middle initial, whereas another name (such as one found in the centralized repository for external data 108) is identical to the name in the CLIC database 112 except for the lack of the middle initial. In another example, a match ranking may indicate that a match based on an SSN match, where two numbers are transposed between two different SSN's, has a lower likelihood of being a correct match.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, and Daniel to provide a system to ensure that all customer 
Claims 8 and 14 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Claims 22 and 23 are substantially similar to claim 21, thus, they are rejected on similar grounds.

Claims 2, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; in view of Daniel, U.S. Patent Publication Application 2016/0283936; and in view of Lakshmanan, U.S. Patent Application Publication Number 2015/0310431.
As per claim 2, 
Anglum explicitly teaches:  
extract payment information from the transaction record; "(Anglum at paras. 24-33)

Lakshmanan explicitly teaches:  
apply a secure hash algorithm to the payment information to generate a secure token, wherein the secure token is a customer identity among the at least one customer identities.  (Lakshmanan 20150310431 at paras. 22-25 and 30-33) 

Claims 9 and 15 are substantially similar to claim 2, thus, they are rejected on similar grounds.

Claims 4, 11, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Anglum, U.S. Patent Application Publication Number 2007/0219852; in view of Routson, U.S. Patent Application Publication Number 2007/0192122; and in view of Keronen, U.S. Patent Application Publication Number 2014/0122272; in view of Daniel, U.S. Patent Publication Application 2016/0283936; and in view of Faulkner, U.S. Patent Application Publication Number 2019/0089711.
As per claim 4, 
Faulkner explicitly teaches: 
a predefined set of attributes criteria for customer identities; and (Faulkner at paras. 27-30) 
a predefined set of customer identity link criteria for customer identities.  (Faulkner at paras. 69-71)

As per claim 20, 
Faulkner explicitly teaches:  
	wherein the plurality of customer identities link criteria comprise predefined links between different customer identities.  (Faulkner at paras. 69-71)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Anglum, Routson, Keronen, Daniel, and Faulkner to provide enhanced tracking of related and known attributes and/or online activities connected with a digital identity of an entity.  (Faulkner at Abstract)
Claims 11 and 17 are substantially similar to claim 4, thus, they are rejected on similar grounds.

Response to Arguments
Applicant’s arguments filed on July 28, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1, 2, 4, 8, 9, 11, 14, 15, 17, and 20-23, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  

Also, these claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  More specifically, the Method of Organizing Human Activity in this application relates to the facilitation of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Applicant next argues that the claims are integrated into a practical application.  
Examiner disagrees, however, and notes that this judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of using a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps.  The “processor” and “database”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements in the claim do not 
Additionally, Applicant argues that “the present claims "reflect an improvement in the functioning of a computer," e.g., by correlating previously unrelated data elements (customer identities) to provide a synchronized experience across multiple channels.”  
Examiner notes, however, that any such increased efficiency achieved by better utilization of a customer identity correlation process is merely an improvement to an authentication process, rather than an improvement to a computer, and without any practical application. A more streamlined authentication process that is run on a generic computer component does not amount to an improvement to the computer.
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1, 2, 4, 8, 9, 11, 14, 15, 17, and 20-23, Examiner notes the following:
Applicant argues that Daniel fails to teach “node data identifying a customer identity type based on corresponding transaction data.”  Examiner disagrees and notes that Daniel explicitly teaches that “the social networking system can store a permanent opaque token in a node associated with the social networking system user upon whose unique user identifier the permanent opaque token is based.  Furthermore, state attributes stored by the merchant serve to identify a particular transaction involving a particular user.  Thus, a merchant can determine which stored state attribute is correlated with the received permanent opaque token, i.e., a customer identifier that is based on correlating transaction data.  (see Daniel at paras. 80-83)
Applicant’s remaining arguments under § 103 are moot in light of the new grounds for rejection as stated above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693   


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693